Smith, S.
It appearing from the testimony given in the said proceeding that the securities held by the said executor and administratrix c, t. a, in said title companies were purchased prior to the time of depression, and that the investments were legal investments under the Banking Law of the State of New York,- and that the said title companies are now financially embarrassed and unable to pay the interest provided for in the certificates held by the said executor and administratrix c. t. a. in full, and that if they are compelled to do so, they are hable to become insolvent, and a receiver would necessarily be appointed, which would reduce the value of the certificates, and undoubtedly entirely prevent the payment of any interest on the certificates, therefore, I find that the executor and administratrix c. t. a. should protect their investments by entering into such agreements as the companies offer to make with the holders of their certificates, whereby the interest or income upon such certificates would be reduced to four per cent and also to provide for the extension of the time of the payment of the principal of the mortgages upon which said certificates were issued; and I further find that it is necessary that the New York Title and Mortgage Company be released from its guaranty to pay the certificates in full upon the termination of the trust; and I direct that if in the future, conditions become so that the said title companies will be unable to pay the amount of interest which it is now proposed by agreement to pay, that said executor and administratrix c. t. a. be authorized to further reduce the amount of interest so as to protect their investments of principal; and I further order that any consent to be signed by said executor and administratrix c. t. a. shall contain a provision that the same shall be void, if a receiver should be appointed for the guarantors, or if said guarantors should be taken over by the Superintendent of Insurance.
Enter decree accordingly. Allowance to attorneys for petition for counsel fees and disbursements, pursuant to their application therefor upon notice heretofore given, and to special guardian, Edward N. Seguine, to be inserted therein.